department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no --------------- telephone number ------------------- refer reply to cc psi plr-136027-17 date date internal_revenue_service number release date index number ---------------- ------------------------------ --------------------- ---------------------------------- re ----------------- legend -------------------------- ------------------------------------------ ----------------------------------------------------------------- ------------------------------------------------------------- ----------------------- ----------------- ----------------- ----------------------- date grantor_trust trust parent parent sibling sibling nephew --------------------------- niece ---------------- trustee distribution committee ------------------------ ------------------------------------------------------------------------------ state state dear --------------- ----------------------- --------- ------------ this responds to a letter dated date requesting rulings under the internal_revenue_code facts the facts submitted and representations made are as follows on date grantor created an irrevocable_trust trust governed under the laws of state the beneficiaries of trust are defined as a class consisting of grantor grantor’s parents plr-136027-17 parent and parent grantor’s siblings sibling and sibling grantor’s nephew and niece trust any issue of grantor born or adopted after date and any mutual issue of grantor’s parents born or adopted after date collectively the beneficiaries a corporate trustee trustee is the sole trustee of trust grantor resides in state article six of trust provides for the creation of a distribution committee the current members of the distribution committee are parent parent sibling and sibling article six section dollar_figure provides that if at any time any member of distribution committee for any reason is unable to act such member shall not be replaced article six section dollar_figure provides that there must be at least two members serving on the distribution committee at all times if there are fewer than two members serving then the distribution committee shall terminate and cease to exist upon the death of the grantor the distribution committee shall terminate and cease to exist article six section dollar_figure provides that the distribution committee shall have the power to appoint principal and income of trust in a non-fiduciary capacity to one or more beneficiaries by unanimous vote unanimous member power and to appoint principal and income of trust in a non-fiduciary capacity to one or more beneficiaries by a majority vote of the distribution committee and the affirmative consent of grantor grantor’s consent power during the lifetime of grantor the trustee shall administer trust as provided in article eight article eight section dollar_figure provides that during the lifetime of grantor trustee shall retain all property held under this agreement in a single trust for the benefit of the trust beneficiaries using the procedures described in section the distribution committee may appoint the income and or principal of any portion of trust property to the beneficiaries in equal or unequal shares either outright or in trust even to the extent of exhausting principal as the distribution committee determines from time to time is necessary or advisable any net_income not distributed is to be accumulated and added to the principal of trust article eight section a provides that if there are no members of a distribution committee then serving trustee shall distribute as much of the income and or principal of any portion of trust property to the beneficiaries in equal or unequal shares either outright or in trust as i trustee determines from time to time for the beneficiaries’ health education maintenance and support and ii the independent_trustee as defined in article fourteen section k in its sole and absolute discretion determines is advisable for any purpose article eight section dollar_figure provides that during the lifetime of grantor grantor may in a non-fiduciary capacity direct trustee to distribute as much of the principal of the trust excluding taxable_income that may be allocated to principal hereunder to or among one or more persons or entities who are beneficiaries of trust other than to grantor plr-136027-17 outright or in trust for such beneficiaries’ health education support and maintenance as grantor may from time to time direct in writing grantor’s sole power after the death of grantor trustee shall administer the remaining trust property as provided in article nine article nine section dollar_figure provides that grantor shall have a limited testamentary_power_of_appointment over the accrued and undistributed_net_income and principal of the trust remaining at the time of grantor’s death grantor may from time to time appoint by his last will any part of the trust principal and accrued income remaining at the time of grantor’s death to any person or entity either outright or in trust provided however that to no extent may such power be exercised in any way for the benefit of grantor grantor’s estate grantor’s creditors or the creditors of grantor’s estate grantor’s testamentary power article nine section dollar_figure provides that if grantor is survived by issue then the remaining balance of the trust property shall be allocated into shares as follows one share for each then living child of grantor and one share for each group of then-living issue of each deceased child of grantor each share shall be retained and administered by trustee in a separate trust for the benefit of issue article nine section dollar_figure provides that if grantor is not survived by issue then the remaining balance of the trust property shall be allocated into two shares a share for parent and parent or the survivor of them and the remaining balance divided and set apart per stirpes in trusts for the living descendants of parent and parent if both parent and parent do not survive grantor then their share shall be allocated along with the remaining balance under article fourteen section k independent_trustee is defined as the trustee of the trust that i is not a person referred to as a beneficiary having a beneficial_interest in the income or principal of the trust ii is not a person referred to as a contributor who makes or is deemed to make a gratuitous transfer to the trust and iii is not related or subordinate as such term is defined in sec_672 to any beneficiary of the trust or any contributor to the trust whenever a power or discretion is granted exclusively to an independent_trustee then any trustee who is then serving as the trustee and who is not an independent_trustee is prohibited from participating in the exercise of the power or discretion no distribution by trustee to a beneficiary and no distribution to a beneficiary pursuant to the exercise of a power_of_appointment shall discharge any the grantor’s legal_obligation to support any beneficiary you have requested the following rulings during the period the distribution committee is serving during the life of grantor no portion of the items of income deductions and credits against tax of trust shall be plr-136027-17 included in computing the taxable_income deductions and credits of grantor or any member of the distribution committee under sec_671 the contribution of property to trust by grantor is not a completed_gift subject_to federal gift_tax any appointment of trust property by the distribution committee to grantor will not be a completed_gift subject_to federal gift_tax by any member of the distribution committee any appointment of trust property by the distribution committee from trust to any beneficiary of trust other than grantor will not be a completed_gift subject_to federal gift_tax by any member of the distribution committee no member of the distribution committee upon his or her death will be considered to have a general_power_of_appointment within the meaning of sec_2041 over any property held in trust ruling sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_672 provides for purposes of subpart e the term adverse_party means any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust sec_673 through specify the circumstances under which the grantor is treated as the owner of a portion of a_trust sec_673 provides that the grantor shall be treated as the owner of any portion of a_trust in which the grantor has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceeds five percent of the value of such portion sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the plr-136027-17 income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to the powers described in sec_674 regardless of by whom held sec_674 provides that sec_674 shall not apply to a power exercisable only by will other than a power in the grantor to appoint by will the income of the trust where the income is accumulated for such disposition by the grantor or may be so accumulated in the discretion of the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power to distribute corpus to or for a beneficiary provided that the power is limited by a reasonably_definite_standard under sec_675 and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiary of the trust sec_676 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under any other provision of part i subchapter_j chapter where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both sec_677 provides in general that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse held or accumulated for future distribution to the grantor or the grantor’s spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor’s spouse sec_678 provides that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof based solely on the facts submitted and representations made we conclude that an examination of trust reveals none of the circumstances that would cause grantor to plr-136027-17 be treated as the owner of any portion of trust under sec_673 sec_674 sec_676 or sec_677 as long as the distribution committee remains in existence and serving because none of the members of the distribution committee have a power exercisable by himself to vest trust income or corpus in himself none shall be treated as the owner of trust under sec_678 we further conclude that an examination of trust reveals none of the circumstances that would cause administrative controls to be considered exercisable primarily for the benefit of grantor under sec_675 thus the circumstances attendant on the operation of trust will determine whether grantor will be treated as the owner of any portion of trust under sec_675 this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office with responsibility for such examination ruling sec_2501 provides for the imposition of a gift_tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that a gift is complete as to any property or part thereof or interest therein with respect to which the donor has so parted with dominion and control as to leave the donor with no power to change the disposition of the property whether for the donor’s own benefit or for the benefit of another but if upon a transfer of property whether in trust or otherwise the donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the facts in the particular case accordingly in every case of a transfer of property subject_to a reserved power the terms of the power must be examined and its scope determined sec_25_2511-2 provides an example where the donor transfers property in trust to pay the income to the donor or accumulate it in the discretion of the trustee and the donor retains a testamentary power to appoint the remainder among the donor’s descendants the regulation concludes that no portion of the transfer is a completed_gift however if the donor had not retained a testamentary_power_of_appointment but had instead provided that the remainder should go to x or his heirs the entire transfer would be a completed_gift sec_25_2511-2 provides that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title to the property in himself or herself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the plr-136027-17 beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard under sec_25_2511-2 a donor is considered as possessing a power if it is exercisable by the donor in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property or the income therefrom a trustee as such is not a person having an adverse_interest in the disposition of the trust property or its income sec_25_2511-2 provides that the relinquishment or termination of a power to change the beneficiaries of transferred property occurring otherwise than by death of the donor is regarded as the event which completes the gift and causes the gift_tax to apply sec_25_2511-2 provides that if a donor transfers property to himself as trustee or to himself and some other person not possessing a substantial adverse_interest as trustees and retains no beneficial_interest in the trust property and no power over it except fiduciary powers the exercise or nonexercise of which is limited by a fixed_or_ascertainable_standard to change the beneficiaries of the transferred property the donor has made a completed_gift sec_25_2511-2 does not define substantial adverse_interest sec_25_2514-3 provides in part that a taker in default of appointment under a power has an interest that is adverse to an exercise of the power sec_25_2514-3 also provides that a co-holder of a power is considered as having an adverse_interest where he may possess the power after the possessor’s death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate in 308_us_39 the taxpayer created a_trust for the benefit of named beneficiaries and reserved the power_to_revoke the trust in whole or in part and to designate new beneficiaries other than himself six years later in the taxpayer relinquished the power_to_revoke the trust but retained the right to change the beneficiaries in the taxpayer relinquished the right to change the beneficiaries the court stated that the taxpayer’s gift is not complete for purposes of the gift_tax when the donor has reserved the power to determine those others who would ultimately receive the property accordingly the court held that the taxpayer’s gift was complete in when he relinquished his right to change the beneficiaries of the trust a grantor’s retention of a power to change the beneficial interests in a_trust causes the transfer to the trust to be incomplete for gift_tax purposes even though the power may be defeated by the actions of third parties 37_tc_897 see also 51_tc_352 in this case grantor retained the grantor’s consent power over the income and principal of trust under sec_25_2511-2 a donor is considered as himself having a plr-136027-17 power if it is exercisable by him in conjunction with any person not having a substantial adverse_interest in the disposition of the transferred property or the income therefrom the distribution committee members are not takers in default for purposes of sec_25_2514-3 they are merely co-holders of the power under sec_25_2514-3 a co-holder of a power is considered as having an adverse_interest where he may possess the power after the possessor’s death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate in this case the distribution committee ceases to exist upon the earlier of such time as there are fewer than two members serving or the grantor’s death accordingly the distribution committee members do not have interests adverse to the grantor under sec_25_2514-3 and for purposes of sec_25_2511-2 therefore the grantor is considered as possessing the power to distribute income and principal to any beneficiary himself because he retained the grantor’s consent power grantor also retained the grantor’s sole power over the principal of trust under sec_25_2511-2 a gift is incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard in this case the grantor’s sole power gives grantor the power to change the interests of the beneficiaries even though grantor’s power is limited by an ascertainable_standard ie health education maintenance and support grantor’s power is not a fiduciary power accordingly the retention of the grantor’s consent power and the grantor’s sole power causes the transfer of property to trust to be wholly incomplete for federal gift_tax purposes further grantor retained grantor’s testamentary power to appoint the property to any persons other than grantor’s estate grantor’s creditors or the creditors of grantor’s estate under sec_25_2514-3 the retention of a testamentary power to appoint the remainder of a_trust is considered a retention of dominion and control_over the remainder accordingly the retention of this power causes the transfer of property to trust to be incomplete with respect to the remainder of trust for federal tax purposes finally the distribution committee members possess the unanimous member power over income and principal this power is not a condition_precedent to grantor’s powers grantor’s power over the income and principal is presently exercisable and not subject_to a condition_precedent grantor retains dominion and control_over the income and principal of trust until the distribution committee members exercise their unanimous member power accordingly this power does not cause the transfer of property to be complete with respect to the income_interest for federal gift_tax purposes see 37_tc_897 51_tc_352 plr-136027-17 accordingly based on the facts submitted and the representations made we conclude that the contribution of property to trust by grantor is not a completed_gift subject_to federal gift_tax any distribution from trust to grantor is merely a return of grantor’s property further upon grantor’s death the fair_market_value of the property in trust is includible in grantor’s gross_estate for federal estate_tax purposes ruling sec_3 and sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power possessor the possessor’s estate the possessor’s creditors or the creditors of the possessor’s estate sec_25_2514-1 provides in part that a power_of_appointment is not a general power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the possessor or his creditors or the possessor’s estate or the creditors of the estate sec_2514 provides that in the case of a power_of_appointment created after date if the power is exercisable by the possessor only in conjunction with the creator of the power such power is not deemed a general_power_of_appointment sec_2514 provides that in the case of a power_of_appointment created after date if the power is not exercisable by the possessor except in conjunction with a person having a substantial interest in the property subject_to the power which is adverse to the exercise of the power in favor of the possessor such power shall not be deemed a general_power_of_appointment for purposes of sec_2514 a person who after the death of the possessor may be possessed of a power_of_appointment with respect to the property subject_to the possessor’s power which he may exercise in his own favor shall be deemed as having an interest in the property and such interest shall be deemed adverse to such exercise of the possessor’s power sec_25_2514-3 provides in part that a co-holder of a power_of_appointment has no adverse_interest merely because of his joint possession of the power nor merely because he is a permissible appointee under a power however a co-holder of a power is considered as having an adverse_interest where he may possess the power after the possessor’s death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate thus for example if x y and z held a power jointly to appoint among a group of persons which includes themselves and if on the death of x the power will pass to y and z jointly then y and z are considered to have interests adverse to the exercise of the power in favor of x similarly if on y’s death the plr-136027-17 power will pass to z z is considered to have an interest adverse to the exercise of the power in favor of y sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive under sec_2041 the term general_power_of_appointment is defined in relevant part to mean a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2041 provides that in the case of a power_of_appointment created after date which is exercisable by the decedent only in conjunction with another person if the power is not exercisable by the decedent except in conjunction with the creator of the power such power shall not be deemed a general_power_of_appointment sec_2041 provides however that in the case of a power_of_appointment created after date which is exercisable by the decedent only in conjunction with another person if the power is not exercisable by the decedent except in conjunction with a person having a substantial interest in the property subject_to the power which is adverse to the exercise of the power in favor of the decedent - such power shall not be deemed a general_power_of_appointment for purposes of sec_2041 a person who after the death of the decedent may be possessed of a power_of_appointment with respect to the property subject_to the decedent’s power which he may exercise in his own favor shall be deemed as having an interest in the property and such interest shall be deemed adverse to such exercise of the decedent’s power sec_20_2041-3 of the estate_tax regulations provides in part that a co-holder of a power_of_appointment has no adverse_interest merely because of his joint possession of the power nor merely because he is a permissible appointee under a power however a co-holder of a power is considered as having an adverse_interest where he may possess the power after the decedent’s death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate thus for example if x y and z held a power jointly to appoint among a group of persons which includes themselves and if on the death of x the power will pass to y and z jointly then y and z are considered to have interests adverse to the exercise of the power in favor of x similarly if on y’s death the power will pass to z z is considered to have an plr-136027-17 interest adverse to the exercise of the power in favor of y the powers held by the distribution committee members under the grantor’s consent power are powers that are exercisable only in conjunction with the creator grantor accordingly under sec_2514 and sec_2041 the distribution committee members do not possess general powers of appointment by virtue of possessing this power further the powers held by the distribution committee members under the unanimous member power are not general powers of appointment for purposes of sec_2514 and sec_2041 as in the examples in sec_25_2514-3 and sec_20_2041-3 the distribution committee members have substantial adverse interests in the property subject_to this power accordingly any appointment of trust property to a beneficiary other than grantor pursuant to the exercise of these powers grantor’s consent power and the unanimous member power are not gifts by the distribution committee members instead such appointments are gifts by grantor based on the facts submitted and the representations made we conclude that any appointment of trust property by the distribution committee to any beneficiary of trust other than grantor will not be a completed_gift subject_to federal gift_tax by any member of the distribution committee rather any such appointment will be a completed_gift by grantor further we conclude that the powers held by the distribution committee are not general powers of appointment for purposes of sec_2041 and accordingly no property held in trust will be includible in the gross_estate of any member of the distribution committee upon his or her death under sec_2041 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express no opinion on the trust provisions permitting trustee to distribute income or principal to trustees of other trusts decanting or any other trust provisions not referenced in this private_letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party plr-136027-17 while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely karlene m lesho karlene m lesho senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures
